Citation Nr: 1000702	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-29 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Recognition as the surviving spouse of the Veteran for 
purposes of entitlement to Dependency and Indemnity 
Compensation (DIC).

2.  Recognition as the surviving spouse of the Veteran for 
purposes of entitlement to death pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 1940 to July 
1946.  He died in April 1988, and the appellant was married 
to him at that time.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2008 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno Nevada.  In that 
decision, the RO denied entitlement to DIC, death pension, 
and accrued benefits based on the appellant's failure to 
establish that she was the surviving spouse of the Veteran.  
The appellant appealed the decision to deny DIC and death 
pension.  Given the basis for the denial, and the fact that 
the appellant must be the Veteran's surviving spouse in order 
to be eligible for the benefits she seeks, the Board has 
recharacterized the issue.

In April 2007, the appellant testified during a hearing 
before a decision review officer (DRO) at the RO; in 
September 2009, the appellant testified during a hearing at 
the RO before the undersigned. A transcript of each hearing 
is of record.

The undersigned held the record open for 60 days after the 
Board hearing, during which time the appellant submitted 
additional evidence in September and October 2009, with 
waivers of RO jurisdiction.

FINDINGS OF FACT

1.  The appellant and the Veteran were married at the time of 
the Veteran's death.

2.  The appellant subsequently remarried, divorced, and 
remarried prior to filing her claim for DIC and death pension 
benefits.

3.  While the appellant remarried after the age of 57, her 
remarriage was prior to January 1, 2004 and her application 
for DIC was received after December 16, 2004.


CONCLUSION OF LAW

The appellant is precluded from recognition as the Veteran's 
surviving spouse for the purpose of receiving DIC and death 
pension benefits.  38 U.S.C.A. §§ 101(3), 103, 1310, 1311, 
1304, 1318, 1541 (West 2002); 38 C.F.R. §§ 3.50, 3.52, 3.55 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

However, where the law, and not the evidence, is dispositive 
of the claim, the above provisions are not applicable.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. 
Principi, 16 Vet. App. 129 (2002).  As shown below, the 
undisputed facts preclude the appellant from being recognized 
as the surviving spouse of the Veteran for purposes of the 
DIC and death benefits to which she claims entitlement.  The 
claims for entitlement to these benefits must therefore be 
denied as a matter of law, and VCAA notice is thus 
inapplicable to them.

The Veteran died in April 1988.  The appellant filed an 
application for DIC and death pension benefits in June 2006.  
As is relevant to this case, a threshold requirement for 
entitlement to DIC and death pension benefits is that an 
appellant be a "surviving spouse" of the Veteran.  
38 U.S.C.A. §§ 1310, 1318, 1541(a).  

In order to qualify as a surviving spouse, a claimant must 
meet several criteria.  The claimant must be a person of the 
opposite sex legally married to the Veteran at the time of 
his death and must, with certain exceptions, have lived with 
the Veteran continuously from the date of marriage to the 
date of death.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).  
In addition, a surviving spouse of a veteran must not have 
remarried, except as provided in 38 C.F.R. § 3.55.  See 
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(2).  The evidence 
reflects that the appellant was legally married to the 
Veteran at the time of his death and lived with him from the 
date of marriage to the date of death.  The evidence also 
reflects that she remarried.  The issue is therefore whether 
she qualifies for any of the exceptions in 38 C.F.R. § 3.55, 
some of which are also listed in 38 U.S.C.A. § 103(d).

The appellant's June 2006 claim form reflects, and she has 
maintained throughout the appeal, that she married "M.M." 
in September 1996 and was divorced from him in December 2001, 
and that she married "N.L." in April 2002 and remains 
married to him.  38 C.F.R. § 3.55(a) lists 10 situations in 
which remarriage will not bar the furnishing of benefits to a 
surviving spouse, some of which are also listed in 
38 U.S.C.A. § 103(d).  The appellant's representative noted 
in a December 2009 letter that the appellant's remarriage was 
terminated by divorce in December 2001, and that she was over 
the age of 57 when she remarried.

While it is true that remarriage of a surviving spouse 
terminated by divorce will not bar the furnishing of DIC and 
other benefits, see 38 U.S.C.A. § 103(d)(2)(A); 38 C.F.R. 
§ 3.55(a)(3),(4), the applicable statute and regulation 
define surviving spouse as one who has not remarried.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(2).  The statute 
and regulation do not indicate that there is an exception to 
this rule where, as here, a remarriage has been terminated by 
divorce and an appellant subsequently remarries and remains 
so at the time of her claim for benefits.  Rather, the 
applicable statute and regulations indicate that any 
remarriage is a bar to recognition as a surviving spouse, 
with certain exceptions.  As the appellant has remarried, and 
is currently remarried, it is irrelevant that she was 
remarried and divorced prior to her current remarriage.

As to the fact that the appellant was over the age of 57 when 
she remarried, 38 U.S.C.A. § 103(d)(2)(A) does provide that 
remarriage after the age of 57 does not bar certain benefits, 
including DIC under 38 U.S.C.A. § 1311, for a claimant as the 
surviving spouse of a Veteran.  However, 38 C.F.R. 
§ 3.55(a)(1) provides that this exception applies only to 
remarriages that occurred on or after January 1, 2004, or to 
remarriages before December 16, 2003 only if the application 
was received by VA before December 16, 2004.  38 C.F.R. 
§§ 3.55(a)(10)(i),(ii).  In this case, while the appellant 
was 66 years old at the time of her remarriage, her 
remarriage occurred prior to January 1, 2004, and her 
application for DIC and death pension benefits was received 
in June 2006.  Thus, the appellant has met neither of the 
criteria allowing those who remarry after the age of 57 to 
receive DIC benefits under 38 U.S.C.A. § 1311.  She is 
therefore not entitled to recognition as the Veteran's 
surviving spouse on this basis, as argued by her 
representative.

As there is no allegation or evidence that any of the other 
exceptions listed in 38 U.S.C.A. § 103(d) and 38 C.F.R. 
§ 3.55 apply, the appellant's remarriage precludes 
recognition of her as the Veteran's surviving spouse for 
purposes of the DIC and death pension benefits that she 
seeks.  The Board notes and appreciates the appellant's 
explanation during the RO hearing as to why that she has 
remarried.  See RO hearing transcript, p. 4 ("[A]s a moral 
person, I am one of those who is old fashioned enough to need 
to be married to have a relationship with a gentleman of 
choice").  However, the Board is bound by the applicable 
statutes and regulations.  38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 20.101(a) (2009).  Those statutes and regulations 
preclude recognition as a surviving spouse for a claimant 
seeking DIC and death pension benefits who has remarried 
except in circumstances not applicable in this case, as shown 
above.  Consequently, recognition of the appellant as the 
Veteran's surviving spouse is legally precluded, and her 
claim for DIC and death pension benefits must therefore be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Recognition as the surviving spouse of the Veteran for 
purposes of entitlement to DIC is denied.

Recognition as the surviving spouse of the Veteran for 
purposes of entitlement to death pension is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


